Upon consideration of a petition for rehearing filed herein, it appears that, in view of the confused and irregular state of the pleadings and the proceedings had thereon, it is just and equitable that the reversal of the decree appealed from should be without prejudice to further proceedings that may be appropriate to duly present the equities of the case.
It is therefore ordered and decreed that the order heretofore made by this court, reversing the decree appealed from, and directing the bill of review be dismissed, be and the same is hereby modified, so that the order appealed from shall be and is hereby reversed, and the cause is remanded for further proceedings in due course of law.
Reversal modified. Rehearing denied.
TAYLOR, C. J., AND WHITFIELD, ELLIS, BROWNE AND TERRELL, J. J., concur. *Page 35